DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to teach or suggest an optical display apparatus comprising: (a) a first opaque baffle having a first wall extending between a first proximal end and a first distal end to define a first chamber, and being arranged to guide a first beam of light being distributed over a first angle with respect to an optical axis that originates at a light source; (b) a second opaque baffle having a second wall extending between a second proximal end and a second distal end to define a second chamber, and being arranged to guide a second beam of light being distributed over a second angle with respect to a surface defined by the first angle that originates at the light source; and, (c) a translucent diffusion medium arranged at a distal end of the second opaque baffle, the translucent diffusion medium comprising a first display region and a second display region, wherein the first display region lies within the second display region such that the second display region extends outside of the first display region, the first beam of light arrives at the first display region of the translucent diffusion medium, and the second beam of light arrives at the second display region of the translucent diffusion medium, and wherein the first opaque baffle is nested in the second opaque baffle such that a first intensity of the first beam of light is stronger than a second intensity of the second beam of light. Claims 2-7 are allowed due to their dependency upon claim 1. 
Regarding claim 8, the prior art of record fails to teach or suggest an optical display apparatus comprised of, in part, a first diffusion medium having a first proximal surface and a first distal surface and arranged to receive, on the first proximal surface, light output by a light source, the received light being distributed over a first angle with respect to an optical axis that originates at the light source and is 
	Regarding claim 16, the prior art of record fails to teach or suggest a method to implement an optical display apparatus comprised of, in part, providing a first diffusion medium having a first proximal surface and a first distal surface, the first diffusion medium comprises a first intermediate region and a second intermediate region;  (b) arranging the first diffusion medium to receive, on the first proximal surface, light output by a light source, the received light being distributed over a first angle with respect to an optical axis that originates at the light source and is substantially orthogonal to the first proximal surface, wherein the first intermediate region lies within the second intermediate region such that the second intermediate region extends outside of the first intermediate region; and, (c) providing a second diffusion medium having a second proximal surface and a second distal surface, the second diffusion medium comprises at least a first display region and a second display region, wherein the first display region lies within the second display region such that the second display region extends outside of the first display region, wherein a first beam of light incident on the first proximal surface within the first intermediate region arrives at the first display region of the second diffusion medium, and a second beam of light incident on the first proximal surface within the second intermediate region arrives at the second display region of the second diffusion medium, a first diffusion coefficient of the first intermediate . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner
Art Unit 2875